Citation Nr: 0607369	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  99-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal was remanded by the Court of Appeals for Veterans 
Claims in October 2004.


FINDINGS OF FACT

1.  The veteran's current right knee condition is related to 
his military service.

2.  The veteran's current left knee condition is related to 
his military service.

3.  The veteran does not currently have any chronic residuals 
from a left ankle injury in service.


CONCLUSIONS OF LAW

1.  Patellofemoral syndrome/chondromalacia, right knee was 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304 (2005).

2.  Patellofemoral syndrome/chondromalacia, left knee was 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304 (2005).

3.  Residuals from a left ankle injury were not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
June 2002, subsequent to the initial AOJ decision.  That 
notice advised the veteran of the first, second and third 
Pelegrini II notice elements as listed above.  Subsequent 
notice was sent to the veteran in June 2005 that included 
notice of the fourth Pelegrini II element.  Although the 
appropriate notice was not provided to the veteran until 
after the initial adjudication, he has not been prejudiced 
thereby because VA has cured the defect in timing by 
providing content-compliant notice and subsequent VA process.  
The veteran's claim was filed in March 1998, prior to the 
enactment of the VCAA.  The veteran was provided notice in 
June 2002, and his claims were readjudicated in an August 
2002 Supplemental Statement of the Case.  The veteran was 
provided additional notice in June 2005, and his claims were 
again readjudicated in an August 2005 Supplemental Statement 
of the Case.  The content of the notices provided to the 
veteran in June 2002 and June 2005 fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify by providing notice 
of all four Pelegrini II elements.  Moreover in an August 
2002 Supplemental Statement of the Case, he was provided the 
text of the relevant regulation implementing the law with 
respect to these notice requirements, and his claims were 
readjudicated.  He has also been told it is his 
responsibility to support the claims with appropriate 
evidence.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Thus, the Board 
considers the notice requirements met, and the actions taken 
by VA to have cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
medical records are in the file for May 1998 through July 
2005.  The veteran submitted private treatment records 
related to his claims from July 2003.  In the June 2005 
notice letter, the veteran was requested to identify any 
private medical care providers who have treated him for his 
claimed conditions and to submit a release form for each 
provider so that VA could obtain any identified records.  The 
veteran provided a release form for a private physician in 
October 2005.  VA requested this physician's treatment 
records by letter in November 2005 and January 2006.  The 
veteran was simultaneously notified by letter of VA's request 
for these treatment records.  He was advised in the January 
2006 letter that no response had been received to the 
November 2005 request, and he was given 30 days to respond.  
To date no response has been received from either the private 
physician or the veteran.  The veteran was notified in the 
rating decisions, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence, except for as stated 
above.  VA is, however, only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations related to his claims in April 1998, 
June 2001 and July 2005.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Left and Right Knee Conditions

The medical evidence of record shows that the veteran 
currently has left and right knee conditions, with the report 
of examination conducted for VA purposes in July 2005, 
reflecting diagnoses of patellofemoral 
syndrome/chondromalacia in each knee.  

The service medical records reveal that the veteran was 
treated for multiple complaints of knee pains from May 1988 
through August 1993.  The assessment was retropatellar pain 
syndrome.  In addition, the service medical records show that 
the veteran injured his right knee in a motor vehicle 
accident in August 1995.  

Having a current disability and an incurrence of an injury in 
service, service connection is warranted only if there is 
evidence of a link between them.  The Board finds that the 
evidence raises a reasonable doubt that the veteran's current 
knee conditions are related to his in-service knee injuries.  
The veteran's complaints in service consisted of "knee cap" 
pain, especially after exertion such as running.  He was also 
found at times to have tenderness and patellar entrapment of 
the knees.  

The veteran was discharged from service in March 1998.  He 
immediately filed his claim for service connection and was 
sent for VA examinations in April 1998.  At the April 1998 VA 
examination, the examiner, despite the veteran's report of 
pain, failed to find any objective evidence of a current 
underlying condition in either of the veteran's knees.  In 
addition, VA treatment records from October 1998 also failed 
to show on examination any objective evidence of current knee 
conditions.  

The veteran was provided another VA examination in June 2001.  
He again complained of knee pain, specifically behind the 
knee cap.  The physical examination revealed a five degree 
valgus of each knee, but all other objective tests were 
negative.  X-rays of the knees were essentially normal.  The 
examiner did find psoriatic lesions over his patellar tendon 
bilaterally.  The examiner stated that, although the veteran 
has complaints of chronic knee pain, he could not find any 
objective evidence of patellar femoral instability, and he 
stated that the veteran's pain being related to psoriasis 
needed to be considered.  VA treatment records show that the 
veteran's treatment by rheumatology includes treatment for 
psoriasis on his knees.  Although these treatment records 
show that the veteran initially had some relief of his pain 
from treatment of the psoriasis, most recently his doctor 
stated that he does not believe that the medication has 
significantly helped the veteran's knee pain.  

VA treatment records also show that the veteran has popping 
of the patella with a positive patellar inhibition test 
bilaterally.  

The veteran underwent a third VA examination in July 2005 at 
which he was diagnosed to have patellofemoral 
syndrome/chondromalacia in both knees.  Objective findings in 
each knee were positive for slight limitation of motion, 
crepitance, tenderness, patellar abnormality and anterior 
pain at the patellar tendon insertion.  In rendering an 
opinion as to the relationship of the veteran's current 
disability with the reported injury in service, the examiner 
stated that he cannot resolve this issue without resorting to 
mere speculation.  He went on to further state, however, that 
he cannot say definitively that the veteran's current pain is 
unrelated to his injuries during active duty.  

The Board finds that the evidence is in equipoise.  The 
service medical records, current VA treatment records and 
July 2005 VA examination findings appear to show a chronic 
knee problem that had its onset in service with consistent 
similar complaints of knee pain.  The July 2003 MRI also 
supports the veteran's claims.  However, the April 1998 and 
June 2001 VA examination findings and the October 1998 VA 
treatment records are contrary to the veteran's claims as 
they fail to show any objective findings of an injury or 
disease pathology.  Also against the veteran's claims is the 
July 2005 VA examiner's statement that he cannot relate the 
veteran's current bilateral knee disabilities with the in-
service injuries without relying on speculation.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005).  The Board finds that 
a reasonable doubt is raised by the evidence, and the veteran 
is entitled to the benefit of the doubt.  Service connection 
is, therefore, granted for the veteran's left and right knee 
patellofemoral syndrome/chondromalacia.  

Residuals of a Left Ankle Injury

The service medical records show that the veteran sprained 
his left ankle in November 1993 and had continuing problems 
with it until his discharge in March 1998.  The final 
treatment record in September 1997 shows an impression of 
chronic left ankle sprain.  The veteran's separation 
examination report from December 1997, however, does not show 
any findings of a left ankle condition.  

In addition, there are no post-service medical records 
indicating that the veteran has continuing, chronic residuals 
from the in-service left ankle sprain.  VA treatment records 
do not reveal that the veteran has received any treatment for 
his left ankle since service.  VA examinations in April 1997 
and June 2001 failed to show any objective findings of a left 
ankle condition.  Objective findings at the VA examination in 
July 2005 showed tenderness but no ankle instability, no 
tendon abnormality and no varus or valgus deformity in 
relation to the long axis of the tibia/fibula.  The examiner 
failed to provide a definitive diagnosis of the pathology of 
the veteran's left ankle pain.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, the Board finds that service connection is not 
warranted for residuals of a left ankle injury as the medical 
evidence fails to show a diagnosis of a current disability.


ORDER

Entitlement to service connection for a right knee 
patellofemoral syndrome/chondromalacia is granted.

Entitlement to service connection for a left knee 
patellofemoral syndrome/chondromalacia is granted.

Entitlement to service connection for residuals of a left 
ankle injury is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


